      Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 JOSH WALDRIDGE                                  )
                                                 )
                 PLAINTIFF                       )
                                                 )
 v.                                              )                         3:19-CV-108-CRS
                                                         CIVIL ACTION NO. _____________
                                                 )
 HEAVEN HILL DISTILLERIES, INC                   )
                                                 )
                DEFENDANT                        )

                                           COMPLAINT

                                            I. PARTIES

         1.      The Plaintiff, Josh Waldridge (“Waldridge”) is a Chaplin, Nelson County,

Kentucky resident.

         2.      The Defendant, Heaven Hill Distilleries, Inc. (“HHD”), is a Kentucky Corporation

operating and conducting business in Bardstown, Nelson County, Kentucky.

                                II. JURISDICTION AND VENUE

         3.      This is an action for violations of the Family Medical Leave Act (“FMLA”)

pursuant to 29 USC §2601 et. seq. and the Americans with Disabilities Act (“ADA”) pursuant to

42 USC §12101 et. seq.

         4.      This Court has original jurisdiction pursuant to the provisions of 29 USC §2601 et.

seq. and 42 USC §12101 et. seq.

         5.      Venue is proper in this district because the actions giving rise to this Complaint

occurred in this judicial district. Further, Defendant HHD operates and conducts business within

this judicial district.




                                                     1
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 2 of 8 PageID #: 2




                               III. FACTUAL BACKGROUND

       6.      Waldridge is a former employee of HHD.

       7.      Waldridge was employed by HHD in the position of “scrambler/dumper.”

       8.      Waldridge began his employment with HHD in February of 2017 and was

employed with HHD for two (2) years.

       9.      HHD is an “employer” within the meaning of the FMLA and ADA, at all times

relevant to this Complaint.

       10.     Waldridge was an “eligible employee” within the meaning of the FMLA, at all

times relevant to this Complaint.

       11.     During the course of Waldridge’s employment, in approximately mid to late 2017,

Waldrige began experiencing symptoms of numbness in his legs related to his high blood pressure

that he had been diagnosed with at an early age.

       12.     Waldridge notified HHD supervisor, Rob Brown (hereinafter “Brown”) of his

diagnosis of high blood pressure and need for medical treatment. Waldridge’s physician made

adjustments to his medications that helped alleviate Waldridge’s symptoms at that time, but

Waldridge required follow up appointments and was unable to work on occasion due to the

symptoms he was experiencing.

       13.     Although Brown was aware of Waldridge’s disability and need for medical

treatment and had assured Waldridge that because his absences were related to his medical

condition he would not be subject to any disciplinary action, Waldridge received a verbal coaching

referred to as an “awareness” for attendance from Brown.

       14.     HHD did not have an attendance policy at all times relevant to this Complaint.




                                                   2
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 3 of 8 PageID #: 3




       15.      In approximately September 2018, Waldridge began experiencing episodes of

sudden dizziness, radiating pain in his left arm and hand, visual disturbances and became

nauseated. Waldridge was also experiencing sudden spurts of high blood pressure on several

occasions and low back pain and bladder pressure. During this time, Waldridge was unable to

work during flare ups of his symptoms and was undergoing medical testing of which he advised

his HHD supervisors.

       16.      Waldridge’s father has passed away at a young age from a massive heart attack

caused by high blood pressure and Waldridge’s physician was concerned about the symptoms

Waldridge was experiencing based on his family history of severe blood pressure issues.

Waldridge’s physician was also concerned that based on Waldridge’s symptoms, he could have

“pheochromocytoma,” a rare tumor of the adrenal glands.

       17.      Waldridge informed his supervisors of his serious health condition, his symptoms

and his need for medical testing and treatment, although HHD never informed Waldridge of his

rights and responsibilities as required by the FMLA at this time and was apparently tallying

Waldridge’s absences related to his medical condition against him.

       18.      In October of 2018, Waldridge underwent CT scans which showed that Waldridge

did not have pheochromocytoma, but was diagnosed with diverticulitis and kidney stones which

ultimately required surgical intervention after further medical testing.

       19.      Waldridge’s urologist informed him that he would need time off work following

surgery to remove significantly large kidney stones and advised that he apply for FMLA.

       20.      Waldridge requested FMLA from HHD on or around December 18, 2018, which

was approved.




                                                 3
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 4 of 8 PageID #: 4




       21.      Waldridge underwent surgery for kidney stone removal on January 8, 2019, after

which a stent attached to a string had been left following the procedure.

       22.      Waldridge was unable to remove the stent himself and due to complications, he

underwent a second surgery on January 17, 2019 to have the stent removed.

       23.      Shortly thereafter, Waldridge returned to work at HHD after being released by his

physician and was immediately suspended for “attendance.” Waldridge was informed that the

alleged “attendance” infractions were from September and October, for days that Waldridge was

experiencing flare-ups related to his serious medical conditions and undergoing medical testing

and treatment for his high blood pressure and kidney stones.

       24.      Waldridge was called back in for a meeting at HHD with a Human Resources (HR)

representative and a union steward and was terminated for “attendance.”

       25.      At the time of his termination from HHD, Waldrige still had significant FMLA days

available to him and at least 40 hours of vacation time.

       26.      Waldridge’s high blood pressure, diverticulitis and kidney stones diagnoses

constitute a disability under the American with Disabilities Act (“ADA”) pursuant to 42 USC

§12102 et. seq. and a “serious health condition” under the Family Medical Leave Act (“FMLA”),

29 United States Code § 2601 et. seq.

       27.      HHD failed to provide information to Waldridge regarding Waldridge’s rights and

responsibilities pursuant to the FMLA which would have covered him for any days missed related

to his serious health conditions, thus being in violation of the FMLA’s mandatory notice

requirements.

       28.      HHD failed to accommodate Waldridge’s disabilities and discharged Waldridge.

       29.      HHD was aware of Waldridge’s disabilities prior to discharging him.



                                                 4
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 5 of 8 PageID #: 5




        30.     HHD perceived and regarded Waldridge as having disabilities prior to discharging

him.

        31.     Following his termination, Waldridge filed an EEOC claim against HHD, case

number 474-2019-00453 for disability discrimination and retaliation on or around February 12,

2019.

                             III.   CLAIMS AND CAUSES OF ACTION

          COUNT I.           VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT
                                      (INTERFERENCE)

        32.     Waldridge re-alleges all allegations contained in paragraphs 1 through 31 above as

if fully set forth herein.

        33.     Waldridge was an eligible employee under the FMLA and at the time of his leave,

Waldridge had been employed by HHD for at least twelve (12) months.

        34.     Waldridge properly notified HHD of his need for leave for his own serious health

conditions.

        35.     Waldridge was entitled to receive leave pursuant to the FMLA.

        36.     HHD failed to provide proper and accurate notice to Waldridge regarding his

FMLA entitlement and designating the dates upon which his FMLA had been approved or denied.

        37.     HHD’s actions, as set forth above, constitute interference in violation of the FMLA.

        38.     As a result of HHD’s violation of the FMLA, Waldridge has been damaged in an

amount in excess of the minimum jurisdictional limits of this Court.

          COUNT II.          VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT
                                      (RETALIATION)

        39.     Waldridge re-alleges all allegations contained in paragraphs 1 through 38 above as

if fully set forth herein.



                                                 5
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 6 of 8 PageID #: 6




        40.     Waldridge was an eligible employee under the FMLA.

        41.     HHD retaliated against Waldridge by terminating Waldridge for taking FMLA-

qualifying absences.

        42.     HHD’s actions, as set forth above, constitute retaliation in violation of the FMLA.

        43.     As a result of HHD’s violation of the FMLA, Waldridge has been damaged in an

amount in excess of the minimum jurisdictional limits of this Court.

    COUNT III. VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT/
      DISCRIMINATION ON THE BASIS OF AN EMPLOYEE’S DISABILITY

        44.     Waldridge re-alleges all allegations contained in paragraphs 1 through 43 above as

if fully set forth herein.

        45.     HHD terminated Waldridge’s employment on the basis of a disability and/or a

“perceived” disability and/or a “regarded as” disability in violation of 42 USC §12101 et. seq.

        46.     As a result of HHD’s violations of the ADA, Waldridge has been damaged in an

amount in excess of the minimum jurisdictional limits of this court.

    COUNT IV. VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT/
    EMPLOYER’S FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

        47.     Waldridge re-alleges all allegations contained in paragraphs 1 through 46 above

as if fully set forth herein.

        48.     Waldridge was a qualified individual with a disability under the ADA, 42 USC

§12101 et. seq.

        49.     HHD failed to reasonably accommodate Waldridge’s disability in violation of 42

USC §12101 et. seq.

        50.     As a result of HHD’s violations of the ADA, Waldridge has been damaged in an

amount in excess of the minimum jurisdictional limits of this court.



                                                 6
   Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 7 of 8 PageID #: 7




    COUNT V.          MANDATORY RECOVERY OF ATTORNEY’S FEES AND COSTS

        51.      Waldridge re-alleges all allegations contained in paragraphs 1 through 50 above as

if fully set forth herein.

        52.      Waldridge is mandatorily entitled to recover his attorney’s fees and costs pursuant

to the provisions of the FMLA and ADA.

                                  IV.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Josh Waldridge, respectfully prays that he be awarded the

following relief and all other relief to which he may be entitled against the Defendant, Heaven Hill

Distilleries, Inc.:

        A.       Trial by jury;

        B.       Judgment against Defendant on all claims asserted herein;

        C.       Compensatory and actual damages including but not limited to past and future lost

wages and past and future lost benefits;

        D.       Compensatory damages including but not limited to emotional distress, mental

anguish, humiliation and embarrassment;

        E.       All statutory remedies provided by the FMLA and the ADA;

        F.       Liquidated damages pursuant to the FMLA for Defendant’s willful violations of the

FMLA;

        G.       Equitable relief in the form of reinstatement, promotion and/or front pay;

        H.       Punitive damages to punish and deter similar future unlawful conduct;

        I.       An award of statutory attorney fees, expert witness fees, costs and expenses;

        J.       Statutory interest on all monetary damage awards, verdicts, or judgments; and




                                                  7
Case 3:19-cv-00108-CRS Document 1 Filed 02/14/19 Page 8 of 8 PageID #: 8




   K.    All other and additional relief to which Waldridge may be entitled.


                                       Respectfully submitted,

                                       THE ZOPPOTH LAW FIRM


                                       /s/ Amanda R. Walker_______________
                                       Amanda R. Walker
                                       Bradley S. Zoppoth
                                       635 W. Main Street, Suite 400
                                       Louisville, KY 40202
                                       (502) 568-8884
                                       arw@zoplaw.com
                                       bsz@zoplaw.com
                                       Counsel for the Plaintiff, Josh Waldridge




                                          8
